Citation Nr: 1826938	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-30 760	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right hand disability, to include as secondary to a service-connected right wrist disability.

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected right wrist disability.

3.  Entitlement to service connection left shoulder disability, to include as secondary to a service-connected right wrist disability.

4.  Entitlement to service connection for a left wrist disability, to include as secondary to a service-connected right wrist disability.

5.  Entitlement to service connection for a neck disability, to include as secondary to a service-connected right wrist disability.

6.  Entitlement to service connection for a back disability to include as secondary to a service-connected right wrist disability.

REPRESENTATION

Veteran represented by:	James M. McElfresh, II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to January 1974.

These matters come before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In September 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of the proceeding is of record.

The issues of entitlement to service connection for right hand, left shoulder, right shoulder, neck, and back disabilities are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran does not have a left wrist disability.

CONCLUSION OF LAW

In the absence of a current disability, the threshold criteria to establish service connection for a left wrist disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a left wrist disability.  Notably, the Veteran has not been competently diagnosed with such a disability during the pendency of his claim.  Even accounting for the Veteran's lay assertions, he has not been shown to have any functional impairment of earning capacity due to any deficiency of his left wrist.  See Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018); see also VA Examination, 29 (May 8, 2014) (no indication of functional loss with left wrist).  

A threshold requirement for the granting of service connection is evidence of a current disability; in the absence of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Allen v. Brown, 7 Vet. App. 439 (1995).  As the Veteran does not have a left wrist disability, this claim must be denied.  See id.


ORDER

Service connection for a left wrist disability is denied. 


REMAND

The Board observes that following the RO's May 2014 rating decision, which denied his remaining service connection claims, the Veteran submitted treatise evidence indicating that a particular form of arthritis could produce arthritis in other joints.  See Treatise Evidence, 1-4 (May 30, 2014).  As he has arthritis in a service connected joint, further medical opinion should be sought as to its effects on the other claimed joints.   

The Board also observes that the Veteran's April 2014 VA examination appeared to potentially attribute his claimed right hand disability (difficulty grasping) to his service-connected right wrist disability.  See VA examination, 32 (Apr. 21, 2014).  Although the examiner did not identify a specific pathology of his claimed right hand disability, the Board acknowledges recent precedent that the term disability refers to the functional impairment of earning capacity, not the specific pathology of a claimed disability.  See Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).  Therefore, the Board finds that an addendum medical opinion should be sought on this issue. 

The Board also observes that the Veteran was not afforded VA examinations of his claimed left and right shoulder disabilities because the RO observed that the nature of such an in-service injury would have warranted treatment on at least an acute basis.  See Deferred Rating, 1 (Mar. 15, 2014).  Notably, the Veteran has submitted evidence, indicating that he did not seek additional treatment because he was afraid of being cut from his program.  See Private Medical Opinion, 2 (Dec. 10, 2015).  The Veteran is competent to report symptoms, including injuries that he experienced during his active duty service, and it is noted the December 2015 opinion suggested in a broad manner, that the Veteran's military duties could have produced his claimed disabilities. Given that, the Board finds that he should be afforded an examination of his left and right shoulders, as well as his spine.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition to the foregoing, the record contains evidence that the Veteran's right shoulder disability may be related to a post-service work injury, rather than his active duty service.  See, e.g., Private Treatment Records, 2 (Sept. 28, 2015).  The record also indicates that the Veteran may have filed a worker's compensation claim regarding this particular injury.  See, e.g., Private Treatment Records, 14 (Oct. 12, 2015).  Prior to scheduling his VA examination, the RO should attempt to obtain any documents related to this suggested worker's compensation claim.  See, e.g., Private Treatment Records, 14 (Oct. 12, 2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or private treatment records relevant to the claims on appeal.  The AOJ should also attempt to associate with the record any documents related to any Veteran's worker's compensation claim as the Veteran may have made.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed left and right shoulder disabilities.

For each identified disability, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the identified disability was caused by, or otherwise related to, the Veteran's active duty service.  In this regard, the examiner should specifically discuss the private treatment records that document a post-service right shoulder injury.

The examiner should also opine whether it is at least as likely as not that the identified disability was caused or aggravated by the Veteran's service-connected right wrist disability.  In this regard, the examiner should specifically discuss the treatise evidence submitted by the Veteran, which indicates a potential link between arthritis in various joints. 

A clear and complete rationale should be provided for any opinions expressed. 

3.  Send the claims file to an appropriate VA examiner for an addendum medical opinion regarding the Veteran's claimed right hand, neck, and back disabilities.  The decision to re-examine the Veteran is left to the discretion of the reviewer.  The reviewer should opine whether any identified disabilities were a result of unreported in-service injuries, or were caused or aggravated by the Veteran's service connected right wrist disability.  

In this regard, the examiner should specifically discuss the treatise evidence submitted by the Veteran, which indicates a potential link between various forms of arthritis.

The examiner should also discuss the findings of the April 2014 VA examiner that appear to indicate a link between the service-connected right wrist disability and the claimed right hand (difficulty grasping) disability.  If a specific diagnosis of this disability cannot be provided, the examiner should appropriately describe any functional impairment of earning capacity caused by the claimed right hand disability.

A clear and complete rationale should be provided for any opinions expressed. 

4.  Then, re-adjudicate the claims on appeal.  If any of the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 

(1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


